Mr. Justice Wright delivered the opinion of the Court. Appellee brought suit before a justice of the peace against the appellant, and recovered judgment for $110 from which it appealed to the Circuit Court, where the case was tried by jury, resulting in a verdict and judgment against the appellant for $115, from which it prosecutes this appeal to this court. The claim of appellee is based upon her alleged services to the appellant, at its request, as clerk in its office, for twenty-three weeks at $5 per week, the appellant insisting the work, as much as was in fact done, was performed by the appellee for her husband, who was at the time employed by appellant. Ho question is made here of the rulings of the trial court, either upon the evidence or the instructions to the jury, the only complaint being that the verdict of the jury is against the weight of the evidence. To determine this we have carefully examined the evidence contained in the abstract, and considered the briefs and arguments of counsel. The testimony of the witnesses before the jury was conflicting and contradictory; so much so that it would require the credibility of the opposing witnesses to be tested, before we could well determine on which side the weight of the evidence rests. The opportunities and advantages of the jury, and trial court, they seeing and observing the witnesses, to properly judge of their credibility, were so far superior to our own,.that we do not feel warranted in saying they have made any mistake in that respect, and the judgment of the Circuit Court will therefore be affirmed.